DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               J.R., the mother,
                                  Appellant,

                                      v.

          DEPARTMENT OF CHILDREN AND FAMILIES,
     GUARDIAN AD LITEM PROGRAM, FOSTER PARENT OF A.C.
                         and F.V.,
                         Appellees.

                                No. 4D17-3133

                               [March 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Judge; L.T. Case No. 2015-1281 CJ DP.

   Lori D. Shelby, Fort Lauderdale, for appellant.

   Pamela Jo Bondi, Attorney General Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Children's Legal Services, Fort Lauderdale, for
appellee Department of Children and Families.

   Carrington Madison Mead of Law Office of Carrington Madison Mead,
Jacksonville, and Thomasina Moore, Statewide Director of Appeals,
Guardian Ad Litem Program, for appellee Guardian Ad Litem.

  Denise E. Kistner of Law Offices of Denise E. Kistner, P.A., Fort
Lauderdale for appellee F.V.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.